Citation Nr: 1502899	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-26 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.  

3.  Entitlement to an initial increased rating for right knee arthritis.

4.  Entitlement to an increased rating for a left knee disability.

5.  Entitlement to an increased rating for left knee impairment.  


REPRESENTATION

Veteran represented by:	Mary Long, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1981 and from January 2004 to January 2006 with additional periods of service in the Army Reserves.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in May 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 videoconference.  A transcript of that hearing is of record.  At the time of his hearing, the Veteran submitted additional evidence, with a waiver of initial jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).

Included in the new evidence is a May 2013 private examination which appears to indicate that the Veteran wishes to reopen his claim for service connection for a left shoulder disability.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal for an increased rating for bilateral hearing loss at his June 2013 Board hearing.

2.  The Veteran's spine disability is proximately due to or caused by service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

During the Veteran's June 2013 videoconference hearing, the Veteran stated that he wished to withdraw from appellate consideration his appeal for a compensable rating for hearing loss.  In a subsequent "Brief in Support of Appeal" submitted by the Veteran's representative in July 2013, the representative reiterated that the Veteran wished to withdraw his appeal of the disability rating assigned for his service-connected hearing loss disability.

Accordingly, the Board does not have jurisdiction to review this claim on appeal, and it is dismissed.

I.  Service Connection for a Back Disability

The Veteran seeks service connection for a back disability, which he contends is due to his service-connected knee disabilities.  

To prevail, the evidence must show that the Veteran's current back disability (a) is casually related to an event or injury in service or (b) proximately due to or the result of service-connected knee disabilities.  See 38 C.F.R. §§ 3.303, 3.310.  The Veteran contends that he limps due to his knee disabilities and that this has resulted in his back symptoms.

Included in the claim file is a February 2008 QTC examination which notes that the Veteran walked with a limp.

The evidence additionally includes an examination report from private physician, Dr. J.E.  The report notes that Dr. J.E. examined the Veteran and reviewed his claim file.  Following his review of the evidence and physical examination of the Veteran, Dr. J.E. concluded that lumbosacral muscle stain with spasm and right leg sciatica was related to the Veteran's service-connected knee disabilities.  Dr. J.E. explained that the Veteran's antalgic gait caused abnormal biomechanical pressures on his lumbar spine which resulted in muscle spasms, internal derangement of the vertebrae and intervertebral discs, and sciatica symptoms.

As the evidence of record includes a current spine disability and medical and lay evidence which demonstrates that the spine disability is caused by the Veteran's service-connected knee disabilities, service connection is warranted.


ORDER

The appeal for a compensable rating for bilateral hearing loss is dismissed.

Entitlement to service connection for a spine disability is granted.


REMAND

Additional development is necessary before the Board may adjudicate the Veteran's claims for increased ratings for his right and left knee disabilities.

The evidence of record demonstrates that the Veteran underwent total knee arthroplasties in his left and right knee in June 2013 and September 2013, respectively.  Following each procedure, the RO granted 100 percent ratings for the periods of convalescence.  Following those periods, the RO assigned 30 percent disability ratings for total knee arthroplasty secondary to the Veteran's impairment following surgery.  

Significantly, however, the last examination to assess the severity of his knee disability was four years ago in 2011.  Moreover, the last available treatment record from the Veteran's VA medical center, his stated sole treatment facility, is dated in June 2013.  This matter must be remanded to obtain any more current treatment records from VA and afford the Veteran an examination to assess the current severity of his service-connected knee disabilities.  As additional evidence demonstrating the present level of the Veteran's knee disabilities may be available, the Board must remand these issues for further development.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA medical center records.  

2.  Afford the Veteran an examination to assess the current severity of the Veteran's service-connected knee disabilities.  The examiner must review the claims file in connection with the examination.

3.  After conducting any additional development that may be necessary, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


